DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karsten et al [US 2020/0229645A1] in view of Stirnkorb [Pat. No. 2,622,409].
Karsten et al teach a food delivery system, apparatus, and method (title) comprising an insulated food container box with a cavity and a lid (Figure 1-3, #10, 34, 12A), plural sensors for temperature and humidity (paragraph 0098, 0100; Figure 17, #340, 342), a temperature manipulation element such as a heating element or fan (paragraph 0171-0172; Figure 17, #350, 352), a humidity manipulation element such as a fan to dehumidify the air in the chamber (Figure 17, #354, 356; paragraph 0174, 0100), a memory storing instruction which are executed by a processor (Figure 17, #322, 324; paragraph 0162, 0164), the system monitoring the chamber temperature, determining if the cavity temperature is too low, and then activating the heater and fan (Figure 18, #402, 404, 406; paragraph 0183), the system monitoring the chamber humidity, determining if the cavity humidity is too high, and then adjusting the humidity (Figure 19, #432, 434, 436, 438; paragraph 0185), inputting the temperature value (paragraph 0017), a user interface (Figure 17, #326), inputting a food type (Figure 21, #448), and an external client device with an application which enables the performance of the system functions (Figure 17, #314; paragraph 0155).
Karsten et al do not explicitly recite determining when the lid is closed (claim 1, 12, 17).
Stirnkorb teaches a food preservation device comprising a door (Figure 3, #28-29) and a door switch which determines when the door is closed (Figure 3, #26) and started a preservation process (column 4, lines 28-38).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed closed determination into the invention of Karsten et al, in view of Stirnkorb, since both are directed to food preservation devices, since Karsten et al already included a lid (Figure 1, #12A, 14) as well as a memory storing instruction which are executed by a processor to begin the preservation process (Figure 17, #322, 324; paragraph 0162, 0164), since food preservation systems commonly included a door switch which determined when the door was closed (Figure 3, #26) and started a preservation process (column 4, lines 28-38) as shown by Stirnkorb, and since operating the system of Karsten et al, in view of Stirnkorb, only when the lid was securely closed would have reduced energy consumption and thus provided energy savings to the user.
Claims 8-11, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karsten et al, in view of Stirnkorb, as applied above, and further in view of Sager [US 2012/0294992A1].
Karsten et al and Stirnkorb teach the above mentioned concepts. Karsten et al also teach inputting the temperature value (paragraph 0017), a user interface (Figure 17, #326), inputting a food type (Figure 21, #448), and an external client device with an application which enables the performance of the system functions (Figure 17, #314; paragraph 0155). Karsten et al do not explicitly recite inputting the humidity (claim 8, 15, 20) via the user interface (claim 9). Sager teaches a system for cooking food comprising a user interface which inputs the humidity value (Figure 3, #58; paragraph 0025, 0036). It would have been obvious to one of ordinary skill in the art to incorporate the claimed humidity input via an interface into the invention of Karsten et al, in view of Sager, since both are directed to food preparation systems, since Karsten et al already included inputting the temperature value (paragraph 0017), a user interface (Figure 17, #326), inputting a food type (Figure 21, #448), and an external client device with an application which enables the performance of the system functions (Figure 17, #314; paragraph 0155); since food systems commonly included a user interface which inputs the humidity value (Figure 3, #58; paragraph 0025, 0036) as shown by Sager, and since the ability to manually input the humidity setting would have enabled greater flexibility and control over the food delivery system of Karsten et al and thus ensured efficient and effective delivery of high quality food to the consumer.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the references did not teach a lid and determining if the lid was closed. However, Karsten et al teach a lid (Figure 1, #12A) and Stirnkorb teaches food preservation device comprising a door (Figure 3, #28-29) and a door switch which determines when the door is closed (Figure 3, #26). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW E BECKER/Primary Examiner, Art Unit 1792